Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to amendment filed on 03/18/2022.
Claims 15 – 17 are amended.
Claims 1 – 20 are pending.
Non-statutory obviousness-type double patenting rejection is still valid against application no. 16/851,151 (Now, U.S. patent no. 10,785,825 B2).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments filed 03/18/22 have been fully considered but they are not persuasive.
Applicant argued on Pg.2 second paragraph of the Remark that WANG has not been shown to be prior art to this Application. According to applicant, “portions, such as [0226], of WANG relied upon by the Office Action in rejecting the claims have not been shown to be disclosed in the "Chinese Patent Application No. 201610876699.7 filed on Sep. 30, 2016, No. 201610942825.4 filed on Nov. 1, 2016, [and] Chinese Patent Application No. 201611154531.1 filed on Dec. 14, 2016" that predate this Application”.
Examiner respectfully disagrees with the applicant’s comment. Wang discloses in ¶ [0226], “establish two data forwarding tunnels between the master base station and the secondary base station, in which one is for PDU Session, and the other is for DRB”. The priority foreign application no. 201611154531.1 (English Machine translation is attached) discloses in Pg.10, first part of last paragraph “If the primary base station decides to establish a split bearer, that is, the primary base station on the user plane performs QoS Flow to DRB mapping. The primary base station decides to establish a split bearer, and the primary base station sends a message of an auxiliary base station addition request to the secondary base station. The message carries information that can indicate the DRB on the MeNB, …..” It further discloses in last part of the paragraph, “the main base station sends a message of the addition request of the auxiliary base station to the auxiliary base station, and the message carries PDU session information, such as carrying the identity of the PDU Session”. Therefore, the primary base station provides both DRB and PDU session information to the auxiliary base station, wherein PDCP data is carried by the DRB. Accordingly, it is obvious to consider that the foreign priority application discloses establishment of both DRB-based tunnel and session-based tunnel between the primary and the auxiliary base stations. The priority application may not recite exactly as recited in ¶ [0226] of Wang; but Pg.10 last paragraph is sufficient to support ¶ [0226]. Therefore, Wang definitely is a prior art to this Application and combination of WANG and AGIWAL teaches all the limitations of the independent claims. Same rational applies for the dependent claims as well.
Accordingly, examiner maintained same rejection as provided in non-final office action. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	

Claims 1 – 3, 7 – 9 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (WANG hereinafter referred to WANG) (US 2019/0320476 A1) in view of AGIWAL et al. (AGIWAL hereinafter referred to AGIWAL) (US 2018/0083688 A1) (both are cited in IDS).

(Original) Regarding claim 1, WANG teaches a data transmission method (Title, Method and apparatus for establishing dual-connectivity to transmit data in new radio communication architecture), comprising: 
establishing, by a second access network device (Fig.4, master base station MeNB), a data radio bearer (DRB)-based tunnel and a session-based tunnel with a first access network device (Fig.4 and [0141], master base station decides to establish dual-connectivity; [0226], establish two data forwarding tunnels between master base station and secondary base station, in which one is for PDU Session, and other is for DRB. [0142], The secondary base station adding request message carries information that indicates a DRB of the MeNB, e.g., a DRB identity; [0147], An adding request message sent by the master base station contains PDU Sessions identities; Fig.6 and [0226], The secondary base station adding response message sent by the secondary base station includes a PDU Session identity and corresponding tunnel information or a DRB identity and corresponding tunnel information. Here, master base station is a second access network device and secondary base station is a first access network device; therefore, the second access network device establishes a PDU/ session-based tunnel and a DRB-based tunnel with the first access network device); 
sending, by the second access network device, one or more Packet Data Convergence Protocol (PDCP) layer data packets to the first access network device via the DRB-based tunnel ([0226], The master base station sends the data packet mapped to the DRB to the PDCP protocol layer, and the data packet saved on the PDCP protocol layer is sent through the tunnel for DRB; the secondary base station receives the forwarded data. Here, the data packet saved on the PDCP protocol layer is a PDCP layer data packet; therefore, the second access network device sends a PDCP layer data packet to the first access network device via the DRB-based tunnel); and 
sending, by the second access network device, one or more data packets to the first access network device via the session-based tunnel ([0226], The master base station sends the data packet through the tunnel for PDU Session; the secondary base station receives the forwarded data. Therefore, the second access network device sends one or more data packets to the first access network device via the session-based tunnel).
WANG does not specifically teach
sending Service Data Adaptation Protocol (SDAP) layer data packets via the session-based tunnel.
However, AGIWAL teaches (Title, Method and apparatus for managing user plane operation in wireless communication system)
sending Service Data Adaptation Protocol (SDAP) layer data packets via the session-based tunnel ([0360], In the 5G system, all the different QoS flows are handled by PDU session; [0361], The SDAP entities are located in the SDAP sublayer; SDAP entity configured per cell group for each individual PDU session. [0374], SDAP layer entity is associated with the PDU session. Here, PDU session is considered as session-based tunnel that is linked to SDAP layer entity that provides SDAP layer data packet. As the SDAP layer entity is linked to the PDU session; therefore, SDAP layer data packets are sent via session-based tunnel).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified WANG as mentioned above and further incorporate the teaching of AGIWAL to add information of SDAP layer data packet. The motivation for doing so would have been to provide a pre-5th Generation (5G) communication system for supporting higher data rates beyond 4th Generation (4G) communication system (AGIWAL, Abstract).

(Original) Regarding claim 7, WANG teaches a communication apparatus (Title, Method and apparatus for establishing dual-connectivity to transmit data in new radio communication architecture), comprising at least one processor coupled with a non-transitory storage medium storing executable instructions that, when executed by the at least one processor ([0050], computer program instructions are equipped in a processor of a general-use computer, … or other programmable data processing devices, the instructions executed through a processor of a computer or other programmable data processing devices cause the devices and/or processors to perform the functions described), cause an access network device (Fig.6, secondary base station) to:
establish, a data radio bearer (DRB)-based tunnel and a session-based tunnel with a first access network device (Fig.4 and [0141], master base station decides to establish dual-connectivity; [0226], establish two data forwarding tunnels between master base station and secondary base station, in which one is for PDU Session, and other is for DRB. [0142], The secondary base station adding request message carries information that indicates a DRB of the MeNB, e.g., a DRB identity; [0147], An adding request message sent by the master base station contains PDU Sessions identities; Fig.6 and [0226], The secondary base station adding response message sent by the secondary base station includes a PDU Session identity and corresponding tunnel information or a DRB identity and corresponding tunnel information. Here, master base station is an access network device and secondary base station is a first access network device; therefore, the access network device establishes a PDU/ session-based tunnel and a DRB-based tunnel with the first access network device); 
send one or more Packet Data Convergence Protocol (PDCP) layer data packets to the first access network device via the DRB-based tunnel ([0226], The master base station sends the data packet mapped to the DRB to the PDCP protocol layer, and the data packet saved on the PDCP protocol layer is sent through the tunnel for DRB; the secondary base station receives the forwarded data. Here, the data packet saved on the PDCP protocol layer is a PDCP layer data packet; therefore, the access network device sends a PDCP layer data packet to the first access network device via the DRB-based tunnel); and 
send one or more data packets to the first access network device via the session-based tunnel ([0226], The master base station sends the data packet through the tunnel for PDU Session; the secondary base station receives the forwarded data. Therefore, the access network device sends one or more data packets to the first access network device via the session-based tunnel).
WANG does not specifically teach
send Service Data Adaptation Protocol (SDAP) layer data packets via the session-based tunnel.
However, AGIWAL teaches (Title, Method and apparatus for managing user plane operation in wireless communication system)
send one or more Service Data Adaptation Protocol (SDAP) layer data packets via the session-based tunnel ([0360], In the 5G system, all the different QoS flows are handled by PDU session; [0361], The SDAP entities are located in the SDAP sublayer; SDAP entity configured per cell group for each individual PDU session. [0374], SDAP layer entity is associated with the PDU session. Here, PDU session is considered as session-based tunnel that is linked to SDAP layer entity that provides SDAP layer data packet. As the SDAP layer entity is linked to the PDU session; therefore, one or more SDAP layer data packets are sent via session-based tunnel).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified WANG as mentioned above and further incorporate the teaching of AGIWAL to add information of SDAP layer data packet. The motivation for doing so would have been to provide a pre-5th Generation (5G) communication system for supporting higher data rates beyond 4th Generation (4G) communication system (AGIWAL, Abstract).

(Original) Regarding claim 13, WANG teaches a communication system (Title, Method and apparatus for establishing dual-connectivity to transmit data in new radio communication architecture) comprising: 
a first access network device (Fig.4, secondary base station SeNB) and a second access network device (Fig.4, master base station MeNB); wherein:
the first access network device is configured to establishes a data radio bearer (DRB)-based tunnel and a protocol data unit (PDU) session-based tunnel with the second access network device ([0226], establish two data forwarding tunnels between master base station and secondary base station, in which one is for PDU Session, and other is for DRB. Fig.6 and [0226], The secondary base station adding response message sent by the secondary base station includes a PDU Session identity and corresponding tunnel information or a DRB identity and corresponding tunnel information; therefore, the secondary base station/ first access network device establishes a PDU/ session-based tunnel and a DRB-based tunnel with the master base station/ second access network device);
the second access network device is configured to forward one or more Packet Data Convergence Protocol (PDCP) layer data packets to the first access network device via the DRB-based tunnel ([0226], The master base station sends the data packet mapped to the DRB to the PDCP protocol layer, and the data packet saved on the PDCP protocol layer is sent through the tunnel for DRB. Here, the data packet saved on the PDCP protocol layer is a PDCP layer data packet; therefore, the second access network device sends a PDCP layer data packet to the first access network device via the DRB-based tunnel) and forward one or more data packets to the first access network device via the session-based tunnel ([0226], The master base station sends the data packet through the tunnel for PDU Session. Therefore, the second access network device sends one or more data packets to the first access network device via the session-based tunnel); and
the first access network device is further configured to receive the one or more Packet Data Convergence Protocol (PDCP) layer data packets from the second access network device via the DRB-based tunnel ([0226], the secondary base station receives the forwarded data. As mentioned above, the second access network device forwards a PDCP layer data packet to the first access network device via the DRB-based tunnel; therefore, the secondary base station receives the one or more PDCP layer data packets from the second access network device via the DRB-based tunnel), and receive the one or more data packets from the second access network device via the session-based tunnel ([0226], the secondary base station receives the forwarded data. As mentioned above, the second access network device forwards data packet to the first access network device via the session-based tunnel; therefore, the secondary base station receives the one or more data packets from the second access network device via the session-based tunnel). 
WANG does not specifically teach
forward one or more Service Data Adaptation Protocol (SDAP) layer data packets via the session-based tunnel.
However, AGIWAL teaches (Title, Method and apparatus for managing user plane operation in wireless communication system)
forward one or more Service Data Adaptation Protocol (SDAP) layer data packets via the session-based tunnel ([0360], In the 5G system, all the different QoS flows are handled by PDU session; [0361], The SDAP entities are located in the SDAP sublayer; SDAP entity configured per cell group for each individual PDU session. [0374], SDAP layer entity is associated with the PDU session. Here, PDU session is considered as session-based tunnel that is linked to SDAP layer entity that provides SDAP layer data packet. As the SDAP layer entity is linked to the PDU session; therefore, SDAP layer data packets are sent via session-based tunnel).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified WANG as mentioned above and further incorporate the teaching of AGIWAL to add information of SDAP layer data packet. The motivation for doing so would have been to provide a pre-5th Generation (5G) communication system for supporting higher data rates beyond 4th Generation (4G) communication system (AGIWAL, Abstract).

(Original) Regarding claims 2, 8 and 14, the combination of WANG and AGIWAL teaches all the features with respect to claims 1, 7 and 13, respectively as outlined above. 
WANG does not specifically teach
wherein the one or more PDCP layer data packets comprises one or more PDCP SDUs.
However, AGIWAL teaches
wherein the one or more PDCP layer data packets comprises one or more PDCP SDUs ([0189], each PDCP SDU already associated with a PDCP SN; [0192], Each of PDCP SDUs are re-assigned PDCP SN. Since the PDC SDUs are associated with a sequence number (SN); i.e. the PDCP layer data packet comprises one or more PDCP SDUs).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of WANG and AGIWAL as mentioned in claims 1, 7 and 13 and further incorporate the teaching of AGIWAL to add information of SDAP layer data packet. The motivation for doing so would have been to provide a pre-5th Generation (5G) communication system for supporting higher data rates beyond 4th Generation (4G) communication system (AGIWAL, Abstract).

(Original) Regarding claims 3, 9 and 15 (Currently Amended), the combination of WANG and AGIWAL teaches all the features with respect to claims 1, 7 and 13, respectively as outlined above. 
WANG further teaches 
wherein a first DRB of the first access network device, to which the one or more PDCP layer data packets are mapped, is corresponding to a second DRB of the second access network device ([0145], The MeNB decides a mapping principle of QoS Flow to DRB mapping and notifies the base station of the mapping principle; the mapping principle is which QoS Flows are mapped to a same DRB. The mapping function of the secondary base station maps a QoS Flow to a data radio bearer according to the mapping principle; [0226], When the secondary base station receives the forwarded data, it maps the data packet to a DRB. As the secondary base station receives the forwarded data/ PDCP layer data packets from the master base station/ second access network device and the mapping principle provides same DRB; therefore, a first DRB of the first access network device corresponds to a second DRB of the second access network device).

Claims 4, 6, 10, 12 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over WANG in view of AGIWAL and further in view of VAN  et al. (VAN DER VELDE hereinafter referred to VAN ) (US 2019/0357075 A1) (cited in IDS).

(Original) Regarding claims 4, 10 and 16 (Currently Amended), the combination of WANG and AGIWAL teaches all the features with respect to claims 3, 9 and 15, respectively as outlined above. 
WANG further teaches
a mapping relationship between one or more flows and the DRB of the second access network device ([0220] QoS Flow to DRB mapping is carried out by the secondary base station itself; [0226], The master base station sends the data packet; when the secondary base station receives the forwarded data, it maps the data packet to a DRB and sends the data packet through the DRB. Therefore, mapping relationship is between a flow and the DRB of the master base station/ second access network device).
WANG does not specifically teach 
a mapping relationship between one or more flows and the second DRB is the same as a mapping relationship between the one or more flows and the first DRB.
However, VAN teaches (title, Apparatus and method for controlling data flow in wireless communication system)
 a mapping relationship between one or more flows and the second DRB ([0025], all the QoS flows are mapped to a particular DRB) of the second access network device is the same as a mapping relationship between the one or more flows and the first DRB ([0141], DRBs in the target eNB are new DRBs; [0146], DL packets that have not been transmitted yet, it is sufficient to forward them with QoS flow ID; the target eNB performs mapping to DRB. Here, the new DRB is the first DRB and the target eNB is the first access network device; therefore, mapping relationship is in between the flow and the first DRB; as all the QoS flows are mapped to a specific DRB; therefore, a mapping relationship between one or more flows and the DRB is the same as a mapping relationship between the one or more flows and the first DRB).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of WANG and AGIWAL as mentioned in claims 3, 9 and 15 and further incorporate the teaching of VAN. The motivation for doing so would have been to provide apparatus and method for efficiently controlling/or managing data flows in wireless communication network (VAN, [0001] and [0035]).

(Original) Regarding claims 6 and 12, the combination of WANG, AGIWAL and VAN teaches all the features with respect to claims 4 and 10, respectively as outlined above. 
WANG further teaches
sending, by the second access network device (send) the mapping relationship between the flow and the DRB of the second access network device to the first access network device ([0220], QoS Flow to DRB mapping is carried out by the secondary base station itself; The secondary base station gets a QoS Flow policy; The master base station send all QoS policies to the secondary base station. Therefore, the second access network device sends the mapping relationship between the flow and the DRB of the second access network device to the first access network device).

(Currently Amended) Regarding claim 17, the combination of WANG, AGIWAL and VAN teaches all the features with respect to claim 16 as outlined above. 
WANG further teaches
the second access network device is configured to:
send the mapping relationship between the flow and the second DRB of the second access network device to the first access network device ([0220], QoS Flow to DRB mapping is carried out by the secondary base station itself; The secondary base station gets a QoS Flow policy; The master base station send all QoS policies to the secondary base station. Therefore, the second access network device sends the mapping relationship between the flow and the DRB of the second access network device to the first access network device); and the first network device is configured to:
receive the mapping relationship between the one or more flows and the DRB of the second access network device from the second access network device (as mentioned above, the second access network device sends the mapping relationship to the first access network device; therefore, the first access network device receives the mapping relationship).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WANG in view of AGIWAL and further in view of Wu (US 2009/0316664 A1) (cited in IDS).

(Original) Regarding claims 5 and 11, the combination of WANG and AGIWAL teaches all the features with respect to claims 3 and 9, respectively as outlined above. 
The combination of WANG and AGIWAL does not specifically teach 
wherein the first DRB and the DRB of the second access network device have a same PDCP sequence number (SN) status and a same hyper frame number (HFN) status.
However, Wu teaches (Title, Method for Synchronizing PDCP Operations after RRC Connection Re-establishment in a Wireless Communication System and Related Apparatus Thereof)
 wherein the first DRB and the DRB of the second access network device have a same PDCP sequence number (SN) status and a same hyper frame number (HFN) status ([0050] and [0069], After a DRB is mapped, the state variables of Next_ PDCP_TX_ SN and TX_ HFN are reset to initial values by the transmitting PDCP entity. The state variables of Next_PDCP_RX_SN and RX_HFN are reset to initial values by the receiving PDCP entity. Here, the SN and HFN are reset to initial values; therefore, before and after mapping the SN and HFN status are the same. Accordingly, the first DRB and the DRB of the second access network device have a same PDCP SN status and a same HFN status).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of WANG and AGIWAL as mentioned in claims 3 and 9 and further incorporate the teaching of Wu. The motivation for doing so would have been to provide a method for synchronizing PDCP operations after RRC connection re-establishment in a wireless communication system that solves inefficient key usage issue and thereby the PDCP operations between UE and E-UTRAN after RRC Connection Re-establishment can be synchronized (Wu, [0009] and [0082]).




Allowable Subject Matter
Claims 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The ODP issue is still applicable for the claims.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474